Exhibit 10.33

 

NEITHER THIS NOTE NOR ANY SECURITIES WHICH MAY BE ISSUED UPON THE EXERCISE OF
THE WARRANTS HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR REGISTERED OR OTHERWISE QUALIFIED UNDER ANY STATE SECURITIES LAW.
NEITHER THIS NOTE NOR ANY SUCH SECURITIES MAY BE SOLD OR OFFERED FOR SALE IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT AND REGISTRATION
OR OTHER QUALIFICATION UNDER ANY APPLICABLE STATE SECURITIES LAWS, OR AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION OR OTHER
QUALIFICATION IS NOT REQUIRED.

 

THIS NOTE IS SUBJECT TO THE TERMS OF THE SUBORDINATION AGREEMENT (AS DEFINED
HEREIN IN SECTION 8) IN FAVOR OF PNC BANK, NATIONAL ASSOCIATION, AS AGENT FOR
CERTAIN BANKS. NOTWITHSTANDING ANY CONTRARY STATEMENT CONTAINED IN THE WITHIN
INSTRUMENT, NO PAYMENT ON ACCOUNT OF ANY OBLIGATION ARISING FROM OR IN
CONNECTION WITH THE WITHIN INSTRUMENT OR ANY RELATED AGREEMENT (WHETHER OF
PRINCIPAL, INTEREST OR OTHERWISE) SHALL BE MADE, PAID, RECEIVED OR ACCEPTED
EXCEPT IN ACCORDANCE WITH THE TERMS OF THE SUBORDINATION AGREEMENT.

 

CECO Environmental Corp.

SECOND AMENDED AND RESTATED REPLACEMENT

PROMISSORY NOTE

 

$500,000

  

May 28, 2002

 

WHEREAS, ICS Trustee Services Ltd. has prior to this date advanced $500,000 (the
“Advance”) to CECO Environmental Corp.

 

WHEREAS, the terms of the Advance are set forth in an Amended and Restated
Replacement Promissory Note dated May 1, 2001 (the “Prior Note”), which Prior
Note shall be cancelled and replaced by this Second Amended and Restated
Replacement Promissory Note.

 

WHEREAS, ICS Trustee Services Ltd. had the Prior Note held in the name of Taurus
Capital Markets Ltd. and now desires to hold this Note in its own name;

 

FOR VALUE RECEIVED, the undersigned, CECO Environmental Corp. (the “Company”), a
Delaware corporation, hereby promises to pay to the order of ICS Trustee
Services Ltd. or registered assigns (“Holder”), the principal sum of FIVE
HUNDRED THOUSAND DOLLARS ($500,000.00) on the Maturity Date, as defined in
Section 1 below. This Note is part of a series of Notes of like tenor and effect
to this Note in the aggregate principal amount of $5,000,000 to be issued in
connection with a mezzanine financing by the Company (the “1999 Subordinated
Notes”).



--------------------------------------------------------------------------------

1. Maturity. This Note shall be due and payable upon the earlier to occur of the
following events (the “Maturity Date”): (i) six and one-half (6 1/2) years from
December 7, 1999; (ii) six (6) months after repayment of the Superior Debt (as
defined in Section 8 below); or (iii) the closing (any such closing referred to
as the “Closing”) of a Sale Transaction. For purposes of this Note, a Sale
Transaction shall mean (i) a merger, consolidation, corporate reorganization, or
sale of shares of stock of the Company as a result of which there is a change in
control and/or the shareholders of the Company on the date hereof (“Current
Shareholders”) own 50% or less of the outstanding shares of the Company on a
fully-diluted basis immediately after the transaction and, including as
outstanding for purposes of such calculation, any warrants, options or other
instruments convertible or exchangeable into equity securities of the Company
issued to persons other than the Current Shareholders in connection with the
transaction or (ii) the sale of (A) fifty percent or more of the assets of the
Company or (B) any subsidiary, division or line of business of the Company for
total consideration in excess of $5 million.

 

2. Interest. Interest shall accrue on the unpaid principal balance hereof and on
any interest payment that is not made when due at the simple compounded rate of
twelve percent (12%) per annum from the date hereof. Accrued Interest shall be
due and payable on June 30 and December 31 of each year commencing June 30, 2000
and on the Maturity Date. Notwithstanding the foregoing, interest due under this
note on June 30, 2000 and December 31, 2000, will be paid in accordance with the
terms of the Subordination Agreement. It shall not be a default hereunder and
interest will not accrue on any portion of such interest payments deferred
pursuant to the Subordination Agreement (“Deferred Interest”) so long as the
Deferred Interest is paid at the time and in the manner allowed by the
Subordination Agreement. In the Event of Default (as defined herein), interest
shall accrue on all unpaid amounts due hereunder including without limitation,
interest, at the rate of fifteen percent (15%) per annum. If a judgment is
entered against the Company on this Note, the amount of the judgment so entered
shall bear interest at the highest rate authorized by law as of the date of the
entry of the judgment.

 

3. Payments. Payments of both principal and interest shall be made at the
principal executive office of the Company, or such other place as the holder
hereof shall designate to the Company in writing, in lawful money of the United
States of America.

 

So long as no Event of Default has occurred in this Note, all payments hereunder
shall first be applied to interest, then to principal. Upon the occurrence of an
Event of Default in this Note, all payments hereunder shall first be applied to
costs pursuant to Section 13.5, then to interest and the remainder to principal.

 

4. Registration, Transfer and Exchange of Notes. The Company will keep at its
principal office a register in which it will provide for the registration of and
transfer of this Note, at its own expense (excluding transfer taxes). If any
Note is surrendered at said office or at the place of payment named in the Note
for registration of transfer or exchange (accompanied in the case of
registration of transfer or exchange by a written instrument of transfer in form
satisfactory to the Company duly executed by or on behalf of the holder), the
Company, at its expense, will deliver in exchange one or more new Notes in
denominations of $10,000 or larger multiples of $1,000, as requested by the
holder for the aggregate unpaid principal amount. Any Note or Notes issued in a

 

2



--------------------------------------------------------------------------------

transfer or exchange shall carry the same rights to increase Notes surrendered.
The Holder agrees that prior to making any sale, transfer, pledge, assignment,
hypothecation, or other disposition (each, a “Transfer”) of the Note, the Holder
shall give written notice to the Company describing the manner in which any such
proposed Transfer is to be made and providing such additional information and
documentation regarding the Transfer as the Company reasonably requests. If the
Company so requests, the Holder shall at his expense provide the Company with an
opinion of counsel (which counsel must be reasonably satisfactory to the
Company, to the holder, in form and substance satisfactory to the Company) that
the proposed Transfer complies with applicable federal and state securities
laws. The Company shall have no obligation to Transfer any Notes unless the
holder thereof has complied with the foregoing provisions, and any such
attempted Transfer shall be null and void.

 

5. Registered Owner. Prior to due presentation for registration of transfer, the
Company may treat the person in whose name any Note is registered as the owner
and holder of such Note for the purpose of receiving payment of principal of,
and interest on, such Note and for all other purposes.

 

6. Prepayment.

 

6.1 Optional Prepayment. The Company, at its option and without any premium, may
prepay in whole or in part the principal amount of this Note at 100% of the face
value of the Note at any time; provided, however, that if the Company intends to
prepay any one or more of the 1999 Subordinated Notes in part, it shall prepay
the same percentage of each outstanding 1999 Subordinated Note. The Company
shall, at the time of any such prepayment, pay to the holder of this Note all
interest accrued and unpaid to the Prepayment Date (defined below).
Notwithstanding the foregoing, once a notice of the Closing of a Sale
Transaction pursuant to Section 13.4 has been sent to the Holder, the Company
may not prepay this Note prior to the Closing of a Sale Transaction, or until
the Sale Transaction has been formally abandoned.

 

6.2 Notice of Prepayment. At least five (5) but not more than fifteen (15) days
prior to the date fixed for any prepayment, written notice shall be given to the
holder of the Notes of the election of the Company to prepay all or a specified
portion of the principal amount of the Note (the “Prepayment Notice.”) The
Prepayment Notice shall specify the date upon (“Prepayment Date”) and the place
at which, payment may be obtained and shall call upon the Holder to surrender
the Note to the Company in the manner and at the place designated. On the
Prepayment Date, the Holder shall surrender this Note to the Company in the
manner and at the place designated in the Prepayment Notice, and thereupon
prepayment shall be made to Holder and this Note shall be cancelled. In the
event that less than all of the principal amount of this Note is prepaid, upon
surrender of this Note to the Company, the Company shall execute and deliver to
Holder a new Note or Notes in principal amount equal to the unpaid principal
amount of this Note.

 

6.3 Cessation of Rights. From and after the Prepayment Date, unless there has
been a default under the Prepayment Notice, all interest on the redeemed
principal amount

 

3



--------------------------------------------------------------------------------

shall cease to accrue and all rights of Holder as a Holder of this Note shall
cease with respect to the principal amount prepaid and, with respect to such
amount, this Note thereafter shall not be deemed to be outstanding for any
purpose whatsoever. By acceptance of this Note, Holder agrees to execute and
deliver such documents as may be reasonably requested from time to time by the
Company in order to implement the foregoing provisions of this Section.

 

7. Warrant Coverage. Holder shall receive, on the date hereof, ten-year warrants
(the “Warrants”) to purchase 100,000 shares of common stock of the Company
(“Common Stock”). The exercise price of the Warrants shall be $2.25 per share of
Common Stock of the Company (“Exercise Price”) and shall become exercisable six
months after the date hereof. The Warrants shall contain the terms and shall be
in the form attached hereto, as Exhibit A.

 

The holders of the Warrant shall have registration rights in accordance with the
terms as set forth in the a Warrant Agreement in the form attached as Exhibit B.

 

8. Subordination. The indebtedness evidenced by this Note shall at all times be
wholly subordinate and junior in right of payment to all obligations of the
Company under or in connection with the Credit Agreement dated December 7, 1999
(“Superior Debt”) among the Company as guarantor, the borrowers CECO Group Inc.,
CECO Filters, Inc., Air Purator Corporation, New Bush Co., Inc., U.S. Facilities
Management, Inc., The Kirk & Blum Manufacturing Company, and kbd/Technic, Inc.,
and the lenders PNC Bank, National Association and various other financial
institutions, upon the terms and conditions contained in the Subordination
Agreement between Green Diamond Oil Corp., Harvey Sandler, ICS Trustee Services
Ltd., and PNC Bank, National Association and various other financial
institutions dated December 7, 1999 (the “Subordination Agreement”).

 

9. Repayment of Notes. In the event the Company completes an equity financing or
offering or a series of equity financing or offerings for a total consideration
in excess of $10,000,000, then twenty-five percent (25%) of all such
consideration in excess of $10,000,000 shall be used immediately, upon receipt
by the Company, to pre-pay the 1999 Subordinated Notes, provided such prepayment
shall be made proportionately among the 1999 Subordinated Notes until the 1999
Subordinated Notes are paid in full.

 

10. Covenants of the Company. The Company covenants and agrees that it shall
not, without the prior written approval of the Holders of a majority of the
aggregate principal amount outstanding of the 1999 Subordinated Notes (“Majority
Holders”):

 

10.1 Obtain or incur any indebtedness or other monetary obligations that are
senior to or on parity with the Notes, other than the Superior Debt.

 

10.2 Allow, suffer or cause to exist any lien, claim, security interest or
encumbrance on the Company’s property or assets, other than with respect to the
Superior Debt and purchase money indebtedness incurred in the ordinary course of
business.

 

4



--------------------------------------------------------------------------------

10.3 Enter into any arrangement or agreement involving the merger or
consolidation of the Company.

 

10.4 Use the proceeds from the sale of the 1999 Subordinated Notes other than in
the ordinary course of its business for general corporate purposes including
lending monies to any of its subsidiaries. The Company also covenants and agrees
that it shall operate its business in the ordinary course.

 

11. Events of Default.

 

11.1 Occurrences of Events of Default. Each of the following events shall
constitute an “Event of Default” for purposes of this Note:

 

(a) if the Company fails to pay any amount payable, under this Note when due;

 

(b) if the Company breaches any of its representations, warranties or covenants
set forth in this Note or the Warrant Agreement;

 

(c) the commencement of an involuntary case against the Company or its
subsidiary or any of its subsidiaries under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or the appointing of
a receiver, liquidator, assignee, custodian, trustee or similar official of the
Company or for any substantial part of the Company or one of its subsidiary’s
property, or ordering the winding-up or liquidation of the Company or one of its
subsidiary’s affairs;

 

(d) if the Company or any of its subsidiaries shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case under any such law, or shall consent to the appointment of or
taking possession by a receiver, liquidator, assignee, trustee, custodian or
similar official of the Company or its subsidiary or for any substantial part of
the Company or one of its subsidiary’s property, or shall make any general
assignment for the benefit of creditors, or shall take any corporate action in
furtherance of any of the foregoing; or

 

(e) if the Company’s business shall fail, as determined in good faith by the
Majority Holders and evidenced by the Company’s inability to pay its ongoing
debts as such debts become due.

 

11.2 Acceleration Upon Event of Default. If any Event of Default shall have
occurred and be continuing, for any reason whatsoever (and whether such
occurrence shall be voluntary or involuntary or come about or be effected by
operation of law or otherwise), the unpaid principal amount of, and the accrued
interest on, the Notes shall automatically become immediately due and payable,
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by the Company.

 

5



--------------------------------------------------------------------------------

12. Investment Representations of the Holder. With respect to the purchase of
this Note, the Common Stock issuable upon the exercise of the Warrants
(collectively, the “Securities”), the Holder hereby represents and warrants to
the Company as follows:

 

12.1 Experience. The Holder has substantial experience in evaluating and
investing in private placement transactions of securities in companies similar
to the Company so that it is capable of evaluating the merits and risks of its
investment in the Company and has the capacity to protect its own interests.

 

12.2 Investment. The Holder is acquiring the Securities for investment for its
own account, not as a nominee or agent, and not with the view to, or for resale
in connection with, any distribution thereof. The Holder understands that the
Securities have not been, and will not be, registered under the Securities Act
of 1933, as amended (“Securities Act”), by reason of a specific exemption from
the registration provisions of the Securities Act, the availability of which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Holder’s representations as expressed herein. The holder
is an “accredited investor” within the meaning of Regulation D, Section 501(a),
promulgated by the Securities and Exchange Commission.

 

12.3 Rule 144. The Holder acknowledges that the Securities must be held
indefinitely unless subsequently registered under the Securities Act, or unless
an exemption from such registration is available. The Holder understands that at
this time the Company is not under any obligation to register any of the
Securities. The Holder is aware of the provisions of Rule 144 promulgated under
the Securities Act that permit limited resale of securities purchased in a
private placement subject to satisfaction of certain conditions.

 

12.4 No Public Market. The Holder understands that no public market now exists
for any of the Securities issued by the Company and that the Company has made no
assurances that a public market will ever exist for the Securities.

 

12.5 Access to Data. The Holder has had an opportunity to discuss the Company’s
business, management and financial affairs with the Company’s management and has
also had an opportunity to ask questions of the Company’s officers, which
questions were answered to its satisfaction.

 

13. Miscellaneous.

 

13.1 Invalidity of Any Provision. If any provision or part of any provision of
this Note shall for any reason be held invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Note and this Note shall be construed as if such
invalid, illegal or unenforceable provisions or part hereof had never been
contained herein, but only to the extent of its invalidity, illegality or
unenforceability.

 

6



--------------------------------------------------------------------------------

13.2 Governing Law. The Note shall be governed in all respects by the laws of
the State of Delaware, excluding its conflict of laws.

 

13.3 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed to have been duly given (i) on the date
of delivery if delivered personally, (ii) one (1) business day after
transmission by facsimile transmission with a written confirmation copy sent by
first class mail, or (iii) five (5) days after mailing if mailed by first class
mail, to the following addresses:

 

If to the Company:

 

CECO Environmental Corp.

   

505 University Avenue, Suite 1400

   

Toronto, Ontario M5G 1X3

   

CANADA

   

Attention: Phillip DeZwirek

 

And if to the Holder, to the address or facsimile number of Holder as set forth
on the Company’s records, or such other address as the Holder has provided to
the Company by notice duly given.

 

13.4 Notice of a Sale Transaction. The Company shall give all Holders of Notes
notice of the Closing of a Sale Transaction at least thirty (30) days prior to
such Closing.

 

13.5 Collection. If the indebtedness represented by the Note or any part thereof
is collected at law or in equity or in bankruptcy, receivership or other
judicial proceedings or if the Note is placed in the hands of attorneys for
collection after the occurrence of an Event of Default, the Company agrees to
pay, in addition to the outstanding principal and accrued interest payable
hereon, reasonable attorneys’ fees and costs incurred by the Holder, or on
behalf of the Holder by a representative of the Holder.

 

13.6 Successors and Assigns. The rights and obligations of the Company and the
Holder shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.

 

13.7 Waivers. The Company and any endorsers, sureties, guarantors, and all
others who are, or may become liable for the payment hereof severally: (a) waive
presentment for payment, demand, notice of demand, notice of nonpayment or
dishonor, protest and notice of protest of this Note, and all other notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, (b) consent to all extensions of time, renewals,
postponements of time of payment of this Note or other modifications hereof from
time to time prior to or after the maturity date hereof, whether by acceleration
or in due course, without notice, consent or consideration to any of the
foregoing, (c) agree to any substitution, exchange, addition, or release of any
of the security for the indebtedness evidenced by this Note or the addition or
release of any party or person primarily or secondarily liable hereon, (d) agree
that Holder shall not be required first to institute any suit, or to exhaust its
remedies against the Company or any other person or party

 

7



--------------------------------------------------------------------------------

to become liable hereunder or against the security in order to enforce the
payment of this Note and (e) agree that, notwithstanding the occurrence of any
of the foregoing (except by the express written release by Holder of any such
person), the Company shall be and remain, directly and primarily liable for all
sums due under this Note.

 

13.8 Time. Time is of the essence in this Note.

 

13.9 Captions. The captions of sections of this Note are for convenient
reference only, and shall not affect the construction or interpretation of any
of the terms and provisions set forth in this Note.

 

13.10 Number and Gender. Whenever used in this Note, the singular number shall
include the plural, and the masculine shall include the feminine and the neuter,
and vice versa.

 

13.11 Remedies. All remedies of the Holder shall be cumulative and concurrent
and may be pursued singly, successively, or together at the sole discretion of
the Holder and may be exercised as often as occasion therefor shall arise. No
act of omission or commission of the Holder, including specifically any failure
to exercise any right, remedy or recourse shall be effective unless it is set
forth in a written document executed by the Holder and then only to the extent
specifically recited therein. A waiver or release with reference to one event
shall not be construed as continuing as a bar to or as a waiver or release of
any subsequent right, remedy, or recourse as to any subsequent event.

 

13.12 No Waiver by Holder. The acceptance by Holder of any payment under this
Note which is less than the amount then due or the acceptance of any amount
after the due date thereof, shall not be deemed a waiver of any right or remedy
available to Holder nor nullify the prior exercise of any such right or remedy
by Holder. None of the terms or provisions of this Promissory Note may be
waived, altered, modified or amended except by a written document executed by
Holder and then only to the extent specifically recited therein. No course of
dealing or conduct shall be effective waive, alter, modify or amend any of the
terms or provisions hereof. The failure or delay to exercise any right or remedy
available to Holder shall not constitute a waiver of the right of the Holder to
exercise the same or any other right or remedy available to Holder at that time
or at any subsequent time.

 

13.13 Submission to Jurisdiction. BORROWER, AND ANY ENDORSERS, SURETIES,
GUARANTORS AND ALL OTHERS WHO ARE, OR WHO MAY BECOME, LIABLE FOR THE PAYMENT
HEREOF SEVERALLY, IRREVOCABLY AND UNCONDITIONALLY (A) AGREE THAT ANY SUIT,
ACTION, OR OTHER LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR ANY
OTHER AGREEMENT, DOCUMENT OR INSTRUMENT DELIVERED PURSUANT TO, OR IN CONNECTION
WITH THIS NOTE SHALL BE BROUGHT AND MAINTAINED IN THE COURTS IN AND FOR HAMILTON
COUNTY, OHIO, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF OHIO; (B) CONSENT TO THE JURISDICTION OF EACH SUCH COURT IN ANY SUCH SUIT,

 

8



--------------------------------------------------------------------------------

ACTION OR PROCEEDING; AND (C) WAIVE ANY OBJECTION WHICH IT OR THEY MAY HAVE TO
THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION, OR PROCEEDING IN ANY OF SUCH
COURTS.

 

13.14 Waiver of Trial by Jury. HOLDER AND BORROWER HEREBY KNOWINGLY,
IRREVOCABLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT EITHER MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM BASED ON THIS
NOTE, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY OTHER
DOCUMENT EXECUTED IN CONNECTION THEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO.
THIS PROVISION IS A MATERIAL INDUCEMENT FOR HOLDER TO MAKE THE LOAN EVIDENCED BY
THIS NOTE.

 

3.15 This Note is issued, in part, in replacement of the Prior Note. The
indebtedness evidenced by the Prior Note has not been paid; instead this Note is
issued in substitution for the Prior Note and the unpaid indebtedness evidenced
thereby continues to be outstanding and is intended to be evidenced hereby.

 

CECO ENVIRONMENTAL CORP.

By:

 

/s/ Phillip DeZwirek

--------------------------------------------------------------------------------

   

Phillip DeZwirek

   

Chief Executive Officer

 

 

9